 Case: 2:20-cv-01525-JLG-CMV Doc #: 21 Filed: 04/15/20 Page: 1 of 11 PAGEID #: 76




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION



 Ralph Edwards, Inger Bautista and Robert Burcina,          Case No. 2:20-cv-01525-JLG-EPD
 as representatives of a class of similarly situated        Judge James L. Graham
 persons, and on behalf of the Nationwide Savings           Magistrate Judge Chelsey M.
 Plan,
Vascura

                        Plaintiffs,
 v.

 Nationwide Mutual Insurance Company, the Benefits
 Investment Committee of the Nationwide Savings
 Plan, and John Does 1-20,

                        Defendants.




                                      RULE 26(f) REPORT

       Pursuant to Federal Rule of Civil Procedure 26(f), a meeting was held on April 13, 2020,
 and was attended by:

 Kai Richter and Christopher Theophillus Smith, counsel for plaintiffs Ralph Edwards, Inger
 Bautista, and Robert Burcina,

 Evan Miller, Miguel Eaton, and Dustin Koenig, counsel for defendants Nationwide Mutual
 Insurance Company and the Benefits Investment Committee of the Nationwide Savings Plan.

 Also present was Scott Lempert of Cohen Milsten Sellers & Toll PLLC, counsel for plaintiffs
 Ryan Sweeney and Bryan Marshall in Sweeney et al. v. Nationwide Mutual Ins. Co. et al., No.
 2:20-cv-015969-JLG-CMV (S.D. Ohio).

 Counsel represent that, during the meeting, they engaged in a meaningful attempt to meet and
 confer on the matters outlined below.

 1.     CONSENT TO MAGISTRATE JUDGE

 Do the parties consent to Magistrate Judge jurisdiction pursuant to 28 U.S.C. § 636(c)?

       Yes      _X    No


                                                 1
Case: 2:20-cv-01525-JLG-CMV Doc #: 21 Filed: 04/15/20 Page: 2 of 11 PAGEID #: 77



2.        INITIAL DISCLOSURES

Have the parties agreed to make initial disclosures?

  X       Yes            No      _____The proceeding is exempt under Rule 26(a)(1)(B)

If yes, such initial disclosures shall be made by May 15, 2020.

3.         VENUE AND JURISDICTION

Are there any contested issues related to venue or jurisdiction?

          Yes     __X No

If yes, describe the issue:


If yes, the parties agree that any motion related to venue or jurisdiction shall be filed by
    N/A      .

4.         PARTIES AND PLEADINGS

     a.    The parties agree that any motion or stipulation to amend the pleadings or to join
           additional parties shall be filed by November 2, 2020.

           If the case is a class action, the parties agree that the motion for class certification shall be
     b.
           filed by              .

           Plaintiffs’ Position. Plaintiffs propose a class certification motion deadline of January 15,
           2021 (nine months from the date of this report). Defendants’ proposed class certification
           motion deadline is too late, unworkable, and highly unusual. Plaintiffs’ undersigned counsel
           has litigated approximately 20 ERISA cases involving 401(k) plans (including cases in this
           District), and does not recall a single case in which the class certification motion deadline
           was set for the same day as the dispositive motion deadline. Defendants should be deemed
           to have waived any arguments regarding one-way intervention to the extent that their unusual
           proposal is adopted here.

           Defendants’ Position. Defendants propose that motion for class certification be filed by
           August 1, 2021, concurrent with the deadline for dispositive motions. This is a putative class
           action brought under ERISA, and the issues raised by potential class certification may
           necessitate the need—in addition to other experts—for a separate expert for class certification
           purposes, and also will require comprehensive discovery of plaintiffs’ individual claims.
           Accordingly, Defendants believe that class certification is best addressed after fact and
           expert discovery are complete.



                                                      2
    Case: 2:20-cv-01525-JLG-CMV Doc #: 21 Filed: 04/15/20 Page: 3 of 11 PAGEID #: 78




    5.        MOTIONS


         a.   Are there any pending motion(s)?


                     Yes        __X No

              If yes, indicate which party filed the motion(s), and identify the motion(s) by name and
              docket number:

          b. Are the parties requesting expedited briefing on the pending motion(s)?

                     Yes                No

              If yes, identify the proposed expedited schedule:

              Opposition to be filed by                    ; Reply brief to be filed by                   .

    6.        ISSUES

    Jointly provide a brief description of case, including causes of action set forth in the complaint,
    and indicate whether there is a jury demand:

        There is no demand for a jury in this case. The Parties have provided separate descriptions
of the case below.

Plaintiffs’ Description of the Case
Plaintiffs are participants in the Nationwide Savings Plan (the “Plan”), a 401(k) plan sponsored by
Nationwide Mutual Insurance Company (“Nationwide”) for its employees. Plaintiffs bring this
class action on behalf of the Plan and Plan participants pursuant to 29 U.S.C. § 1132(a)(2) and (3),
which provide a private right of action to remedy breaches of fiduciary duties under ERISA. See
Complaint, ¶ 13. In summary, Plaintiffs allege that Nationwide and the Benefits Investment
Committee for the Plan breached their fiduciary duties by, among other things, allowing
Nationwide to pay a lower interest rate on its Guaranteed Investment Fund (“GIF”) for Plan
participants than it did on the GIF in Nationwide’s pension plan. Id. ¶ 62. As shown by the chart
below, the disparity in the credited rate resulted in very substantial losses to the Plan:

         Year1   401(k) GIF Assets 401(k) Rate Pension Rate Difference       Losses
         2019    $ 1,709,951,897.00  3.09%        4.46%       1.37%      $ 23,426,340.99
         2018    $ 1,709,951,897.00  3.09%        4.46%       1.37%      $ 23,426,340.99
         2017    $ 1,739,893,230.00  3.08%        4.48%       1.40%      $ 24,358,505.22
         2016    $ 1,795,948,542.00  3.30%        4.80%       1.50%      $ 26,939,228.13
         2015    $ 1,703,734,992.00  3.35%        4.80%       1.45%      $ 24,704,157.38
         2014    $ 1,663,772,148.00  3.59%        4.80%       1.21%      $ 20,131,642.99
                                                            Total Loss2 $ 142,986,215.70
1
    2019 data is not yet publicly available; 2018 data is used as a placeholder estimate for 2019 figures.
2
    “Total” is the sum of raw annual losses, and has not been adjusted to reflect the present value of these losses.
                                                               3
 Case: 2:20-cv-01525-JLG-CMV Doc #: 21 Filed: 04/15/20 Page: 4 of 11 PAGEID #: 79




Id. ¶ 41. There was no good reason for Nationwide to pay the 401(k) Plan a lower rate on its
investment than the pension plan – especially because the 401(k) Plan’s investment was larger,
providing it what should have been greater bargaining power. Id. Rather, the reason for the
disparity is that interest paid to the 401(k) Plan benefitted participants at Nationwide’s expense,
whereas interest paid to the pension plan offset Nationwide’s funding obligation to the pension
plan. Id. ¶¶ 9-10. Other insurance companies that offer a guaranteed investment account do not
treat their 401(k) plans in such a prejudicial manner. Id. ¶¶ 45-46. Based on this conduct and the
other allegations in the Complaint, Plaintiffs allege that Defendants breached their fiduciary duties
of loyalty and prudence to the 401(k) Plan under 29 U.S.C. § 1104(a)(1)(A) & (B). See Count 1. In
addition, Plaintiffs allege prohibited fiduciary self-dealing under 29 U.S.C. § 1106(b), as well as
prohibited party-in-interest transactions under 29 U.S.C. § 1106(a). See Count 2.

Defendants’ Description of the Case
Plaintiffs fundamentally misunderstand how the Guaranteed Investment Fund option within the
Nationwide Savings Plan (“401(k) Plan”) operates, and how the monies invested in that investment
option are invested. The Guaranteed Investment Fund is supported entirely by a guaranteed
investment contract (“GIC”) issued to the 401(k) Plan by Nationwide Life Insurance Company. The
GIC that the 401(k) Plan owns is a cost-only contract that operates to the benefit of 401(k)
participants who invest in the Guaranteed Investment Fund, not to their detriment, both relative to
commercially available GICs and to the GIC issued by Nationwide Life to the Nationwide
Retirement Plan. In recent years, the difference in crediting rates that have been provided under the
respective GICs is due to the combined effect of materially different inflows of cash from the
respective benefit plans to Nationwide Life, and the changing fixed-income interest yield
environment. None of the defendants has acted imprudently or disloyally to 401(k) Plan
participants nor have any engaged in prohibited transactions under ERISA. See 29 U.S.C.
§§ 1104(a)(1), 1106(a), (b).

 7.      DISCOVERY PROCEDURES

      a. The parties do not agree when all fact discovery shall be completed by. The
         parties are directed to schedule their discovery in such a way as to require all responses
         to discovery to be served prior to the cut-off date, and to file any motions relating to
         discovery within the discovery period unless it is impossible or impractical to do so. If the
         parties are unable to reach an agreement on any matter related to discovery, they are directed
         to arrange a conference with the Court. To initiate a telephone conference, counsel are
         directed to join together on one line and then call the Magistrate Judge’s chambers or provide
         the Court with a call -in number.
         Plaintiffs’ Position. Plaintiffs propose a fact discovery deadline of April 15, 2021, to
         allow sufficient time for discovery in this complex class action. This deadline assumes
         that Defendants do not seek a stay of discovery pending any motion to dismiss (see infra
         at Item 12), which Defendants have suggested they may seek here.

         Defendants’ Position. Defendants propose that all fact discovery shall be completed by
         February 28, 2021, which Defendants believe allows sufficient time to complete all fact
         discovery.

                                                   4
 Case: 2:20-cv-01525-JLG-CMV Doc #: 21 Filed: 04/15/20 Page: 5 of 11 PAGEID #: 80




       b. Do the parties anticipate the production of ESI? __X    Yes         No

          If yes, describe the protocol for such production: Plaintiffs have proposed the protocol set
          forth in Exhibit A. Defendants’ counsel are still reviewing the ESI protocol proposed by
          plaintiff’s counsel.

       c. Do the parties intend to seek a protective order or clawback agreement? Yes.

          If yes, such order or agreement shall be produced to the Court by May 6, 2020.

 8.       DISPOSITIVE MOTIONS

       a. Any dispositive motions shall be filed by August 1, 2021.

       b. Are the parties requesting expedited briefing on dispositive motions?

                Yes      __X    No

          If yes, identify the proposed expedited schedule:

          Opposition to be filed by            ; Reply brief to be filed by            .

 9.       EXPERT TESTIMONY

       a. Primary expert reports must be produced by               .

       b. Rebuttal expert reports must be produced by              .

       c. Expert discovery shall be completed by                   .

Plaintiffs’ Position. Plaintiffs propose that primary expert reports be produced by April 30, 2021,
that rebuttal expert reports be produced by June 1, 2021, and that reply reports be allowed on or
before June 22, 2021 in response to any rebuttal expert who does not serve a primary report (to
allow a response to such expert). Plaintiffs further propose that expert discovery be completed by
July 22, 2021.

Defendants’ Position. Defendants propose that primary expert reports be produced by March 31,
2020, rebuttal reports be produced by April 30, 2020, and expert discovery be completed by June
10, 2021. Defendants do not believe that “reply” expert reports—which are not contemplated by
this Court’s Rule 26(f) form—are necessary or appropriate given the availability of rebuttal reports
and expert depositions.


 10.      SETTLEMENT

 Plaintiff(s) will a make a settlement demand by December 15, 2020. Defendant will respond by
 January 15, 2021. The parties agree to make a good faith effort to settle this case. The parties
                                                5
Case: 2:20-cv-01525-JLG-CMV Doc #: 21 Filed: 04/15/20 Page: 6 of 11 PAGEID #: 81



understand that this case will be referred to an attorney mediator, or to the Magistrate Judge, for
a settlement conference. The Court refers cases to settlement throughout the year. The parties
request the following month and year: March 2021.
In order for the conference to be meaningful, the parties agree to complete all discovery that may
affect their ability to evaluate this case prior to the settlement conference. The parties understand
that they will be expected to comply fully with the settlement conference orders which require,
inter alia, that settlement demands and offers be exchanged prior to the conference and that
principals of the parties attend the conference.

11.       RULE 16 PRETRIAL CONFERENCE

Do the parties request a scheduling conference?

  X Yes, the parties would like a conference with the Court prior to it issuing a scheduling
order. The parties request that the conference take place April 22 by telephone. See ECF 20.

      No, a conference is not necessary; the Court may issue a scheduling order after
considering this Report.

12.       OTHER MATTERS

Indicate any other matters for the Court’s consideration:

A related action was filed in this District on March 25, 2020, and also has been assigned to Judge
Graham. See Sweeney et al. v. Nationwide Mutual Ins. Co. et al., No. 2:20-cv-015969-JLG-CMV
(S.D. Ohio). Plaintiffs in the instant Edwards action and the related Sweeny action intend to file a
Consolidated Amended Complaint on or before May 22, 2020. Defendants consent to the filing of
the Consolidated Amended Complaint pursuant to Fed. R. Civ. P. 15(a)(2), but reserve all defenses.
The Parties have agreed to the following briefing schedule in the event that Defendants file a
motion to dismiss the Consolidated Amended Complaint:

      •   Defendants motion to dismiss due: June 22, 2020
      •   Plaintiffs’ response due: July 22, 2020
      •   Defendants’ reply due: August 3, 2020




                                                    6
 Case: 2:20-cv-01525-JLG-CMV Doc #: 21 Filed: 04/15/20 Page: 7 of 11 PAGEID #: 82



Dated April 15, 2020                           Respectfully submitted,

  JONES DAY                                        NICHOLS KASTER, PLLP

  /s/Dustin M. Koenig                              Kai H. Richter
  Dustin M. Koenig (Ohio Bar #0092426)             Kai H. Richter, MN Bar No. 0296545*
     Trial Attorney                                Paul Lukas, MN Bar No. 22084X*
  325 John H. McConnell Boulevard, Suite 600       Brock J. Specht, MN Bar. No. 0388343*
  Columbus, OH 43215                               Christopher Theophillus Smith, MN Bar No.
  Telephone: (614) 469-3939                        0401091*
  Email: dkoenig@jonesday.com                         *admitted pro hac vice
                                                   4600 IDS Center, 80 S 8th Street
  Evan Miller (admitted pro hac vice)              Minneapolis, MN 55402
  Miguel Eaton (admitted pro hac vice)             Telephone: 612-256-3200
  51 Louisiana Avenue N.W.                         Facsimile: 612-338-4878
  Washington, DC 20001                             krichter@nka.com
  Telephone: (202) 879-3939                        lukas@nka.com
  Email: emiller@jonesday.com                      bspecht@nka.com
  Email: meaton@jonesday.com                       tsmith@nka.com

  Counsel for Defendants Nationwide Mutual         BARKAN MEIZLISH DEROSE
  Insurance Company and Benefits                   WENTZ MCINERNEY PEIFER, LLP
  Investment Committee of the Nationwide
  Savings Plan                                     /s/Robert E. DeRose
                                                   Robert E. DeRose (0055214), Trial Attorney
                                                   Sanford A. Meizlish (0002620)
                                                   250 E. Broad Street, 10 Floor
                                                   Columbus, OH 43215
                                                   Telephone: (614) 221-4221
                                                   Facsimile: (614) 744-2300
                                                   bderose@barkanmeislish.com
                                                   smeizlish@barkanmeizlish.com

                                                   Counsel for Plaintiffs




                                               7
Case: 2:20-cv-01525-JLG-CMV Doc #: 21 Filed: 04/15/20 Page: 8 of 11 PAGEID #: 83




                     EXHIBIT A
Case: 2:20-cv-01525-JLG-CMV Doc #: 21 Filed: 04/15/20 Page: 9 of 11 PAGEID #: 84




                           Format for the Production of Documents
                         Including Electronically Stored Information

       Federal Rule of Civil Procedure 34(b)(1)(C) provides that a party requesting documents
“may specify the form or forms in which electronically stored information is to be produced.”
Pursuant to Rule 34(b)(1)(C), documents and Electronically Stored Information (“ESI”) should be
produced in the forms described below.

A.     Production Formats

       As a general rule, the production format for all paper documents and ESI shall be single-
page Group IV TIFF files with corresponding text and load files, as set forth in detail in Part C
below (“the Default Rule”).

       However, spreadsheets, presentation files, word processing files, digital images,
audio/video files, and other file types that do not render to image well should be produced in their
Native format (“Native Productions”). Native Productions shall be produced as they are
maintained, with all formulas, redlines, comments, links, and metadata intact. Native Productions
should include all ESI metadata fields set forth below in the load file.

        It may sometimes be appropriate to produce partial or exported data, such as with
information housed in applications, mobile devices, cloud services, social media sites, or databases
containing more information than is relevant to the case. In these instances, the parties should
confer and agree on an ESI protocol early on concerning the scope of, and methodology for,
extracting the relevant data.

B.     Handling of Paper Documents

        Paper documents shall be scanned and produced according to the Default Rule. The
documents should be unitized (not merged into a single record). The load file for paper documents
shall contain the following fields, described in Section C.3 below:

                 BegBates                                  ProdVolume
                 EndBates                                  Record Type
                 BegAttach                                 Confidential
                 EndAttach                                 Redacted
                 Custodian                                 Extracted Text
                 Pgcount

C.     Default Rule: Specific Protocols for the Form of Production

       The following specific protocols should be used for productions:




                                               -1-
Case: 2:20-cv-01525-JLG-CMV Doc #: 21 Filed: 04/15/20 Page: 10 of 11 PAGEID #: 85




       1. IMAGES:

       A placeholder image that conforms to the TIFF specifications detailed below should be
provided for Native Productions. The placeholder should contain the confidential designation,
Bates number, and text stating that the document has been produced in native format.

        Records not provided in native format should be as single-page, Group IV, 300 DPI, 1-bit,
black-and-white TIFF images. If color is requested or necessary to understand the meaning of a
document1, the document should be produced as a single-page, 300 DPI, minimum quality level
of 75, 24-bit color JPG images. An Images folder on the production deliverable should contain a
separate TIFF or JPG file named with the corresponding Bates number. Images should show all
information visible using native software. For example, images of email messages should include
the BCC and Attachments lines.

       2. LOAD FILES:

     Load File                      Format
     Image Load File                Opticon .opt
     Database Load File             Delimited .dat with field header information on the first
                                    line of the file. Concordance default delimiters should be
                                    used.

       3. METADATA FIELDS:

    Field Name                      Description
    BegBates                        First Bates number
    EndBates                        Last Bates number
    BegBatesAttach                  First Bates number of the first document of a family
    EndBatesAttach                  Last Bates number of the last document of a family
    Custodian2                      Custodian of a file when collected
    PgCount                         Number of pages of a document
    ProdVolume                      Name of an export volume
    RecordType                      Indicates type of ESI (“E-Mail”, “E-Mail Attachment”,
                                    “E-Doc”, etc.) or “Hard Copy” for paper documents
    Filesize                        Size in bytes of the native file
    MD5HashValue                    MD5 hash value assigned to a document




1
  If a producing Party may rely on a color version of a document it produces, the color version will
be provided. In addition, a receiving Party may request a color replacement of an image when the
loss of color detracts from the usability or limits the ability to interpret information.
2
  All Custodians, a field that identifies all custodians of a document, shall be provided when the
producing party incorporates deduplication in their production workflow.


                                               -2-
Case: 2:20-cv-01525-JLG-CMV Doc #: 21 Filed: 04/15/20 Page: 11 of 11 PAGEID #: 86




    Field Name                Description
    ExtractedText             Relative file path to the produced extracted text or OCR
                              file of the document. A Text folder on the production
                              deliverable should contain a separate text file for each
                              document named with the corresponding BegBates. If a
                              party OCRs documents for its own benefit, that OCR
                              will be provided here. OCR text files shall be provided
                              for documents with redactions.
    Confidential              Populated for all documents with a confidentiality
                              designation pursuant to any applicable Protective Order
                              in addition to stamping of production images
    Redacted                  “Has Redactions” or “Yes” populated for all redacted
                              documents
    FileName                  Original file name of a document
    NativePath                Relative file path to the produced native file. A Natives
                              folder on the production deliverable should contain a
                              separate native file for each document named with the
                              corresponding BegBates.
    Title                     Extracted title of a non-email document
    Author                    Extracted author of a non-email document
    TimeZone                  Time zone used for processing the data
    Date/Time Created         Date and time the document was created
    Date/Time Last Modified   Date and time the document was last modified
    LastSavedBy               Last saved or modified by property of a document,
                              representing the last user to save the document
    From                      Name (when available) and email address of the sender
                              of an email message
    To                        Name (when available) and email address(es) of the
                              recipient(s) of an email message
    CC                        The name(s) (when available) and email address(es) of
                              the recipient(s) of the CC or Carbon Copy of an email
                              message
    BCC                       The name(s) (when available) and email address(es) of
                              the recipient(s) of the BCC or Blind Carbon Copy of an
                              email message
    EmailSubject              Subject of an email message
    Date/TimeReceived         Date and time an email message was received
    Date/Time Sent            Date and time an email message was sent
    EmailFolder               Folder in which an email was stored within a
                              custodian’s mailbox
    AttachmentList            File names for all attachments to an email message or
                              child items in a family group
    AttachCount               Number of files attached to an email message or parent
                              document




                                        -3-
